This is an original petition in habeas corpus. The petitioner alleges that he is unlawfully restrained by Jess H. Dunn, warden of the state penitentiary. That the trial court deprived him of all his legal rights, and refused to subpoena witnesses or to furnish him counsel or to allow him to employ counsel. He further alleges that he was lodged in jail on suspicion and was forced to confess. He admits he entered his plea of guilty to the crime charged against him, and that he was sentenced by the trial court to life imprisonment.
Response and a demurrer has been filed to the petition, in which it is denied the defendant was deprived of any of his legal rights as guaranteed to him by the Constitution of the United States or the state of Oklahoma. The minutes of the court clerk show conclusively that the petitioner entered his plea to the allegations admitting his guilt and entered his plea of guilty, whereupon the court sentenced him to imprisonment in the state penitentiary, at McAlester, for life. A copy of the judgment and sentence has been attached to the petition showing that the warden of the penitentiary holds the petitioner by reason of the judgment and sentence of the trial court, *Page 288 
which court had jurisdiction of the person and subject-matter.
After considering the record presented to this court, and the other facts submitted by the state, the court holds that the petitioner is not entitled to the relief prayed for.
The writ is therefore denied.